Citation Nr: 1821844	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  13-09 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a liver condition.

2. Entitlement to service connection for a cervical spine disability.

3. Entitlement to service connection for an acquired psychiatric disorder to include major depressive disorder and posttraumatic stress disorder (PTSD).

4. Entitlement to an initial increase rating in excess of 30 percent for gastroesophageal reflux disease (GERD) 

5. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	J. Michael Woods, Esquire
ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to January 1995.

These matters come to the Board of Veterans' Appeals (Board) on appeal from November 2011, October 2015, April 2017, and October 2017 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

These matters were previously before the Board in June 2015 and July 2017 at which times they were remanded for further development.

The issue of entitlement to a TDIU has been raised by the evidence of record, to include as part and parcel of the initial increased rating claim.  Thus, it is presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447   (2009).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A June 2015 Board decision denied service connection for hepatitis, and is final.

2. Evidence added to the record since the June 2015 Board decision, when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claim, or raise a reasonable possibility of substantiating the Veteran's claim for service connection for a liver condition.

3. Arthritis of the cervical spine was not shown in service or for many years thereafter, and the most probative evidence of record indicates that the Veteran's current cervical spine disability (degenerative arthritis) is not related to service.

4. Resolving all doubt in favor of the Veteran, the Veteran has major depressive disorder secondary to her service-connected disabilities.

5. Resolving all doubt in favor of the Veteran, the Veteran has PTSD attributable to an in-service sexual assault.

6. The Veteran's GERD is not productive of vomiting, material weight loss, or hematemesis or melena with moderate anemia.  Additionally, the Veteran's disability is not productive of any other combinations of symptoms productive of severe impairment of health.


CONCLUSIONS OF LAW

1. New and material evidence has not been submitted, and thus, the criteria for reopening the claim for service connection for a liver condition have not been met.  38 U.S.C. §§ 5108, 7103, 7104 (2012); 38 C.F.R. §§ 3.156, 20.1100 (2017).

2. The criteria for service connection for a cervical spine disability are not met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.3.07, 3.309 (2017).

3. The criteria for service connection for major depressive disorder, to include as secondary to service-connected disabilities, are met.  38 U.S.C. §§ 1110, 1101, 1112, 1113, 1131, 1137, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

4. The criteria for service connection for PTSD, to include as secondary to sexual assault, are met.  38 U.S.C. §§ 1110, 1101, 1112, 1113, 1131, 1137, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 4.125 (2017).

5. The criteria for an initial rating in excess of 30 percent for GERD are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.27, 4.114, Diagnostic Code 7399-7346 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence
The Veteran is seeking service connection for a liver condition.  The Veteran's claim for service connection for hepatitis (now claimed as a liver condition) was initially denied by way of a June 2015 Board decision.  Service connection for hepatitis was denied because there was no evidence submitted that showed that the Veteran had a current disability.
The Veteran was notified of the decision in a June 2015 letter, but did not appeal the decision to the United States Court of Appeals for Veterans Claims (Court), or request reconsideration, and new and material evidence was not submitted within one year of the notification of the decision.  Therefore, the decision is final.  38 U.S.C. §§ 7103 (a), 7104(b) (2012); 38 C.F.R. § 20.1100 (2017).
Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108 (2012).
New evidence is defined as existing evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2017).
For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
Here, the evidence received in connection with the Veteran's petition to reopen includes VA treatment records from the San Diego VAMC and Mission Valley VAOPC.  The VA treatment records document the Veteran's requests for hepatitis C and hepatitis B tests, without diagnosis.  While some of this evidence is new in that it has not previously been submitted to agency decision makers, it is not material because it does not relate to an unestablished fact necessary to substantiate the Veteran's claim.  The newly submitted evidence fails to show that the Veteran has a current liver disability.
Thus, for the foregoing reasons, the Board finds that the record does not contain new and material evidence to reopen the Veteran's claim for entitlement to service connection for a liver condition, and that this claim to reopen as it pertains to this issue must be denied.  The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached. 
In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107 (b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.
Service Connection
Generally, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (a) (2017).
Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 
Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as arthritis.  See 38 U.S.C. §§ 1101 (3), 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303 (b), 3.307(a)(3), 3.309(a) (2017).  Arthritis is included under 38 C.F.R. § 3.309 (a); therefore, 38 C.F.R. § 3.303 (b) also applies.  38 C.F.R. § 3.307; Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013). Presumptive service connection for "chronic diseases" must be considered on three bases: chronicity during service, continuity of symptomatology since service, and manifestations within one year of the claimant's separation from service.  38 C.F.R. § 3.303 (b); Walker, 708 F.3d at 1336-38.  The application of these presumptions operate to satisfy the "in-service incurrence or aggravation" element and establish a nexus between service and a current disability, which must be found before entitlement to service connection can be granted. 
Further, service connection may be established on a secondary basis for a disability which was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a) (2017); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).
Service connection for PTSD in particular requires medical evidence diagnosing the condition under the criteria of the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5), or by findings supported in an examination report; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304 (f), 4.125(a) (2017).
During the course of the appeal, the regulations pertaining to psychiatric disorders were amended.  See 79 Fed. Reg. 45,093 (Aug. 4, 2014) (effective Aug. 4, 2014).  Specifically, the regulations were updated so that all psychiatric diagnoses must be in conformity with diagnostic criteria in the DSM-5, as opposed to the DSM-IV. Id.  However, the regulation states that it was not the intent of the Secretary to have the rule change apply to cases that had been certified to or were pending before the Board at the time of the change.  Id.  Therefore, the amended regulation would not apply to cases that had been certified to or were pending before the Board as of August 4, 2014. As the Veteran's claim was certified to the Board in March 2014, the amended regulation does not apply. 
Under 38 C.F.R. § 3.304 (f)(5), if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Under 38 C.F.R. § 3.304  (f)(5), VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.
Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical evidence.   VA must also consider all favorable lay evidence of record.  See 38 U.S.C. § 5107 (b) (2012); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has actually observed and is within the realm of his or her personal knowledge).
Cervical Spine
The Veteran seeks service connection for a cervical spine disability.  Specifically, the Veteran contends that she has a cervical spine disability as a result of an in-service motor vehicle accident.
At the outset the Board notes that a current diagnosis of degenerative arthritis of the cervical spine is confirmed by the evidence of record.  More specifically, the Veteran was afforded a VA examination in October 2015, at which time the examiner diagnosed the Veteran with degenerative arthritis of the cervical spine.  The Veteran's medical records also document degenerative changes of the cervical spine. 
The Veteran's STRs reflect that the Veteran complained of throbbing neck pain after a motor vehicle accident in July 1990. 
To the extent that the Veteran has stated that she has a cervical spine disability attributable to service, the Board finds that she is competent to report on her symptoms and that of which she has personal knowledge, but she is not competent to provide an opinion as to the etiology of her cervical spine disability because such a question is not answerable by the application of knowledge within the realm of a lay person.  See Layno, 6 Vet. App. at 469-70; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, the Board finds that the Veteran is not competent to relate her current cervical spine disability to her service or to any incident therein.
The evidence of record otherwise includes an October 2015 VA examination report in which the examiner opined that it was less likely than not that the Veteran's cervical spine disability was related to or incurred in or caused by active service.  As part of his reasoning, the examiner stated that the Veteran's STRs were reviewed and there was no evidence of cervical neck pathology or complaints due to cervical neck pathology.  However, as previously mentioned the Veteran's STRs document that the Veteran complained of throbbing neck pain after a motor vehicle accident in July 1990, negating the probative value of this opinion.  
In July 2017, the Board remanded the Veteran's claim to obtain an addendum opinion which addressed the Veteran's in-service complaint of neck pain and an August 2017 VA examination report was associated with the claims file.  The August 2017 VA examiner opined that the Veteran's current cervical spine disability was less likely than not related to her military service.  The examiner reasoned that the medical evidence documents multilevel cervical spine pathology in the form of degenerative arthritis at multiple levels as far back as 2010.  Such was not consistent with acute trauma (such as a motor vehicle accident) as it is much more likely that the widespread arthritis seen and symptoms that are related to it were degenerative in nature due to primary osteoarthritis.  There was no evidence of fracture or ligamentous instability documented in a specific segment on the x-ray report or when reviewing the Veteran's STRs.  Generally, x-ray findings that note multilevel cervical spondylosis are typically primary osteoarthritis related or due to inflammatory arthropathy.  For trauma to be a cause of diffuse level degenerative joint disease it would be expected that the Veteran would have had ongoing pain and disability from this accident that would have persisted over the years and there would likely be some evidence on x-ray such as a tear drop fracture, evidence of cervical spine instability reported or some type of evidence of significant traumatic injury beyond simply a history of a car accident more than 20 years earlier to the presentation of the Veteran's more recent neck pain.  The examiner explained that complaints of neck soreness were not uncommon after motor vehicle accidents and often involve muscle strain at the time of the accident.  However, if a more significant injury such as fracture or ligamentous instability occurs from a motor vehicle accident it is almost always heralded by severe ongoing, persistent, or chronic pain that does not go away acutely and return decades later.    
The Board finds August 2017 VA examiner opinion to be highly probative.  The opinion was based on a review of the claims file and relevant facts, and the examiner provided a detailed rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 
Without any competent evidence that the Veteran's cervical spine disability related to service, direct service connection is not warranted.  Additionally, there is no indication that the disability manifested within one year of service, so service connection based on the chronic disease presumption is not warranted. 
The Board finds that the Veteran's cervical spine disability did not have onset in service, or within one year of his discharge from active service, and is not otherwise related to a period of active service; therefore service connection is not warranted.  There is no doubt to be resolved in this case. 38 U.S.C. §5107.
Psychiatric Disorders
Major Depressive Disorder
The Veteran seeks service connection for major depressive disorder.  Specifically, the Veteran contends that she has major depressive disorder as a result of her service-connected disabilities. The Veteran is service-connected for GERD; right ankle peroneal tendinopathy; tinnitus; cesarean section scar; and esophageal disorder diagnosed as possible stricture or achalasia and as esophageal stenosis.   After a review of the evidence of record, the Board finds that the preponderance of the evidence supports a finding that the Veteran's major depressive disorder is secondary to her service-connected disabilities.
In addressing a current diagnosis, the Board notes that a current psychiatric diagnosis is confirmed by the evidence of record.  Specifically, the Veteran was diagnosed with depression with anxious distress during a February 2014 VA examination.  See February 2014 VA Examination.  
In addressing nexus, the evidence of record includes an October 2010 private medical opinion from Dr. Ronald Wilson (Dr. Wilson) that the Veteran's depressive disorder with anxious distress features was more likely than not caused by her service-connected medical conditions (GERD, right ankle peroneal tendinopathy, tinnitus, and cesarean section scar.) Dr. Wilson reasoned that the Veteran appears to continue to struggle with debilitating daily living, social, and vocational limitations/symptoms associated with her depressive disorder with anxious distress features caused by her medical problems.  Specifically, the Veteran reported difficulty falling and staying asleep, mid racing, worrying, and cyclic depressed, anxious, and irritable moods.  The Veteran also reported that her physical disabilities have resulted in increased social anxiety, panic attacks, social isolation/withdraw, discomfort in social/public places, social detachment from family, and lack of intimacy resulting in her divorce.  Dr. Wilson further reasoned that depression and depression treatment are highly prevalent, especially among veterans with comorbid medical conditions (such as GERD and musculoskeletal problems.)  
The Board acknowledges that the evidence of record includes an August 2017 VA examination report in which the examiner opined that it was less likely than not that the Veteran's acquired psychiatric disorder was incurred in or caused by her service-connected disabilities.  The examiner reasoned that the Veteran had the symptoms of depression, but they did not meet the clinical threshold for diagnosis of major depressive disorder.  The Board finds the August 2017 VA examiner opinion inadequate.  The examiner did not address the aforementioned positive opinion from Dr. Wilson diagnosing the Veteran with depressive disorder with anxious distress features under the DSM V.  
The Board acknowledges that the evidence of record includes an August 2015 VA examination report in which the examiner opined that it was less likely as not that the Veteran's psychiatric disability was caused by her service-connected disabilities.  The examiner reasoned that the Veteran's service-connected conditions were mild and her complaints of depression/anxiety were not severe enough to motivate her to seek psychiatric attention.  The Board, however, finds the August 2015 VA examiner opinion inadequate.  In rendering his opinion, the August 2015 VA examiner did not consider the Veteran's lay statements.  The Board notes that the Veteran stated during her April 2013 PTSD examination with Dr. Susan Lear (Dr. Lear), that she did not seek mental health treatment because she felt hopeless about seeking treatment due to her previous experiences with inadequate medical care.    
On the other hand, the Board finds Dr. Wilson's opinion of significant probative value, as it was based on the Veteran's lay statements, statements from the Veteran's family, and the Veteran's medical history.
In view of the foregoing, the Board finds that the competent and credible evidence of record is at least in equipoise as to whether the Veteran has major depressive disorder related to her service connected-disabilities.  Resolving reasonable doubt in the Veteran's favor, service connection for major depressive disorder is warranted.
PTSD
The Veteran seeks service connection for PTSD.  Specifically, the Veteran contends that she has PTSD as a result of an in-service sexual assault.  After a review of the evidence of record, the Board finds that the preponderance of the evidence supports a finding that the Veteran has PTSD as a result of an in-service sexual assault.
In addressing a current diagnosis, the Board notes that a current psychiatric diagnosis is confirmed by the evidence of record.  Specifically, a diagnosis of PTSD is documented in a February 2013 opinion from Dr. Lear.  
In addressing in-service incurrence, as previously stated, the Veteran contends that she has PTSD as a result of an in-service sexual assault.  Specifically, the Veteran contends that a male co-worker grabbed her in the crotch, which caused her to fall off a ladder and injure her right ankle while she was working in a warehouse.  The Veteran's STRs are void of documentation of an in-service sexual assault.  However, the Veteran's personnel records document the Veteran's military occupational specialty (MOS) of storekeeper and the Veteran's STRs document the Veteran's reported right ankle injury, corroborating the Veteran's account of the assault.
The evidence of record also contains statements from the Veteran's brother, mother, and sister that the Veteran's personality changed significantly after service.  Specifically, the Veteran began to wear baggy clothing and had intimacy issues with her husband, resulting in divorce.  The Veteran also became more withdrawn, introverted, and sad, often refusing to leave the house.  Based on the foregoing statements from family members noting a personality change in the Veteran and the personnel records and STRs corroborating the Veteran's account of the assault, the Board finds that there are sufficient markers providing credible supporting evidence of the Veteran's claim of an in-service sexual assault.   
In addressing nexus, the evidence of record includes an April 2013 opinion for Dr. Lear that it was more likely than not that the Veteran was suffering from PTSD resulting from traumatic experiences she had in the Navy.  Dr. Lear reasoned that the Veteran has unwanted, intrusive thoughts about the traumatic events; her ankle pain triggers memories of the sexual assault.  She also has nightmares and flashbacks, startles easily, avoid things that remind her of the events, and is overly reactive to situations which remind her of traumatic experiences, such as interacting with males.  
The Board acknowledges that the evidence of record includes February 2014 and August 2017 VA examination reports in which the examiners opined that the Veteran did not meet the DSM IV or 5 stress criteria for PTSD.  However, the Board finds the February 2014 and August 2017 VA examiner opinions inadequate.  In rendering their opinions, the examiners did not address the aforementioned positive opinion from Dr. Lear diagnosing the Veteran with PTSD under the DSM IV.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that absent evidence to the contrary, a PTSD diagnosis made by a mental health professional is deemed competent).
On the other hand, the Board finds Dr. Lear's opinion of significant probative value, as it was based on the Veteran's lay statements, and the Veteran's medical history.
In view of the foregoing, the Board finds that the competent and credible evidence of record is at least in equipoise as to whether the Veteran has PTSD related to service.  Resolving reasonable doubt in the Veteran's favor, service connection for PTSD is warranted.

Increased Rating
GERD
The Veteran contends that the currently assigned rating does not accurately reflect the severity of her disability. 
The Board notes that the Veteran's current disability rating of 30 percent was assigned pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7399-7346.  Diagnostic Code 7399 refers to disabilities of the digestive system, while Diagnostic Code 7346 refers to hiatal hernia.  GERD is not listed in the rating schedule.  In this case, the Board finds the use of the hyphenated Diagnostic Code 7399-7346 to be appropriate as the Veteran's GERD symptoms are more closely captured by those listed under Diagnostic Code 7346.
Pursuant to Diagnostic Code 7346, a 60 percent rating is assigned for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Comparatively, a 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. 
The Board finds that the Veteran has not displayed vomiting, material weight loss, and hematemesis or melena with moderate anemia throughout the period of appeal.  Further, the Veteran's service-connected disability has not produced any other combinations of symptoms productive of severe impairment of health.  For these reasons, the Board cannot assign a disability rating in excess of 30 percent pursuant to Diagnostic Code 7399-7346.
In this regard, the evidence of record includes an October 2015 VA examination report in which the examiner noted that the Veteran's signs or symptoms due to GERD included symptoms productive of considerable impairment of health, persistent recurrent epigastric distress, dysphagia, pyrosis, reflux, and substernal pain. 
The evidence of record also includes Mission Valley VAOPC and San Diego VAMC records dated from May 2011 to December 2017 which document that the Veteran consistently denied nausea, vomiting, and melena. 
The Board acknowledges that the aforementioned records document weight loss.  However, as previously mentioned the Veteran denied vomiting, nausea, and melena.  Further, the weight loss documented in the Veteran's VA records was described as "mild."  See March 2017 San Diego VAMC Records.
As the clinical records are absent findings consistent with the criteria for a higher 60 percent rating, the Board finds that the preponderance of the evidence is against assigning a disability rating in excess of 30 percent pursuant to Diagnostic Code 7399-7346.  As such, an initial increase rating in excess of 30 percent for GERD is denied.


ORDER

New and material evidence has not been received to reopen the claim for service connection for a liver condition.  The request to reopen this claim is denied.

Service connection for a cervical spine disability is denied.

Service connection for major depressive disorder is granted.

Service connection for PTSD is granted.

An initial rating in excess of 30 percent for GERD is denied.


REMAND

Although the Board regrets the additional delay, further development is necessary prior to the adjudication of the issue of entitlement to a TDIU.

TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more. 38 C.F.R. § 4.16  (a) (2017).

Here, service connection has been established for GERD (rated as 30 percent disabling); right ankle peroneal tendinopathy (rated as 10 percent disabling); tinnitus (rated as 10 percent disabling); cesarean section scar (rated as 10 percent disabling); esophageal disorder diagnosed as possible stricture or achalasia and as esophageal stenosis (rated as noncompensable).  Although the Board in this decision also granted service connection for major depressive disorder and PTSD, as the Veteran currently does not have one disability ratable of 60 percent or more or a combined rating of 70 percent, she does not meet the threshold requirements for TDIU under 38 C.F.R. § 4.16 (a).

However, where the percentage requirements for a schedular TDIU are not met, entitlement to the benefits on an extraschedular basis may be considered where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  See 38 C.F.R. § 4.16 (b).

In the above decision, the Board granted service connection for major depressive disorder and PTSD.  The evidence of record includes an April 2013 private opinion from Dr. Lear that the Veteran's PTSD symptoms interfere with her ability to work in that it interferes with her ability to have healthy relationships in her professional life and it limits her ability to work-full time.

The evidence of record also includes an October 2016 private opinion from Dr. Wilson that the Veteran's declining mental and physical health conditions are severe enough to interfere and functionally impair her ability to continue to sustain meaningful, substantial employment activity.  The examiner reasoned that near continuous depression, anxiety, and irritable moods caused by her service-connected medical conditions would increase the likelihood of lack of motivation, lack of interest in work, lack of energy, and hypersensitivity to criticism.  The examiner further reasoned that chronic sleep impairment would cause difficulty concentrating, or staying focused on tasks, and difficulty adapting to stressful work environments would cause intense anxiety episodes, panic attacks, anger outbursts, obsessional thoughts, and chronic fatigue.

Given that the record reflects that the Veteran's service-connected disabilities may present an exceptional disability picture and may prevent her from obtaining or maintaining substantially gainful employment, the Board finds that the case should be referred to the Director of Compensation & Pension Service for extraschedular consideration.  38 C.F.R. § 4.16 (b) (rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the TDIU threshold percentage standards.)  Along with the claims file, a full statement should be provided that includes the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and any other factors having a bearing on the issue.  Id.

Accordingly, the case is REMANDED for the following action:

1. Send the appropriate Veterans Claims Assistance Act (VCAA) notice advising the Veteran of the requirements for substantiating a TDIU and ask the Veteran to complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) to provide relevant information concerning her work and educational history.

2. Notify the Veteran that she may submit statements from herself and others who have first-hand knowledge as to the impact that her service-connected disabilities have had on her ability to work.

3. Refer the issue of entitlement to a TDIU to the Director, Compensation Service, if necessary, for extra-schedular consideration.

4. Then, after completing the requested action, and any additional action deemed warranted, adjudicate the claim for a TDIU. If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and afford her an opportunity to respond. Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


